DETAILED ACTION
  				Notice of Pre-AIA  or AIA  Status 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 15-28 are pending in the application, with claim 15 amended and new claims 27-28 added, as provided in the 4/15/21 Amendment to the 12/15/20 Non-Final Office Action.

Response to Arguments
 	Applicants’ 4/15/21 claim amendments and arguments have been fully considered, and are found persuasive as to the prior citations to Andreen. However, upon further research and consideration, different citations to Andreen, necessitating new grounds of rejection, are found to teach or suggest all of the elements of the present claims, as presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 15, lines 11-13, claim 15 has been amended (necessitated new grounds of rejection) to provide the new term “the first tube conduit of the first tube and the first conduit of the second tube forming a fluid path between the reservoir and the catheter and the first tube conduit of the first tube”.  This new term renders the claim indefinite as it is not clear how the first tube conduit and the first conduit can form a fluid path with the first tube conduit.  Appropriate correction is required.  For purposes of examination, the new term will be interpreted to be “the first tube conduit of the first tube and the first conduit of the second tube forming a fluid path between the reservoir and the catheter”. 
Claim 15, lines 11-14, has been amended to recite:  		(a) a [first] fluid path is provided between the reservoir and the catheter by: (i) a 1st tube conduit of a 1st tube between the reservoir and the pump; and (ii) a 1st conduit of a 2nd tube between the pump and the catheter: and 		(b) a [second] fluid path between the reservoir and the expandable retention element by: (i) a separate 2nd conduit of the 2nd tube between the reservoir and the expandable element. 	This amendment, necessitating new grounds of rejection, renders the claim indefinite, as it is not clear how a [single] second tube can have a 1st conduit between the pump and the catheter, while the [single] second tube can also have a 2nd conduit between the reservoir and the expandable retention element.  In other words, it does not appear to be possible to have a single 2nd tube having different 1st and 2nd lumens have a fluid connection between 4 different and separate elements (i.e., between: (1) the pump and catheter; and (2) the reservoir and the retention element).   	Appropriate correction is required.  For purposed of examination, the second conduit of the second tube will be interpreted in lines 13-14 to provide the [second] fluid path between the pump and the retention element, as recited in claim 15, lines 10-11, and not between the reservoir and the retention element.
The remaining claims are rejected as dependent upon a rejected base claim.

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103.	Claims 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over Andreen (EP 2679259 A1).
	As to independent claim 15, Andreen teaches a system adapted for at least one of anal irrigation and stomal irrigation [rectal irrigation Abstract], the system 
    PNG
    media_image1.png
    329
    551
    media_image1.png
    Greyscale
comprising:	(a) a reservoir 1 FIg.4 [0041],ll.2-3 adapted to contain an irrigating liquid [0041],ll.3; 
 	(b) a pump 4 (electric pump 4 Fig.4 annotated above (in control unit 3  [0052],ll.3-6 for pumping both: (i) irrigation fluid for discharge through catheter/probe 2 Fig.4; and for pumping a fluid for filling inflatable retention member 21 Fig.4 [0028], as claimed below)  		connected with the reservoir 1 Fig.4 (via for pumping irrigation fluid [0046],ll.1 both: [0050],ll.3-4 thru 1st lumen/conduit to irrigation/catheter tip for irrigation and through a  2nd lumen/conduit  to inflate and deflate the balloon/retention member [0045],ll.6-8, as claimed below); 
(c) a catheter 2 (probe 2 FIg.4 [0041],ll.3) including:  		(c)(i) a catheter tip (forward distal end) FIg.4 [0045],ll.6-8 that is insertable into a rectum or a stoma of a user [0002],ll.4]; and  		(c)(ii) an expandable retention element, inflatable balloon 21 FIg.4 

    PNG
    media_image2.png
    331
    526
    media_image2.png
    Greyscale
(d) a tubing system T1/T2 (Fig.4 annotated above) having: 		(d)(i) a first tube (“T1” Fig.4 annotated) comprising a first tube conduit (“T1C” as lumen within first tube) as tubing between the pump 4 and the reservoir 1 Fig.4 annotated ([0052],ll.[0046],ll.1-3); and 	 	(d)(ii) a second tube (“T2” Fig.4 annotated) comprising:  			a first conduit (“T2C1” Fig.4 annotated) coupleable (as capable of being fluidly connected together) between the pump 4 and the catheter 2 FIg.4 (with T2C as coupled by: a lumen for irrigation fluid through catheter 2 for discharge/irrigation [0045],ll.6-7 connecting with tubing from reservoir 1 [0042],ll.6-8); and  	 	 	a separate second conduit (“T2C2” Fig.4 annotated) coupleable (as capable of being fluidly connected together) between the pump 4 and the expandable retention element/balloon 21 FIg.4  			[where pump 4 in control unit 3  Fig.4 annotated above [0052],ll.3-6 for pumping both: (i) irrigation fluid for discharge via T2C1 Fig.4 through catheter/probe 2 Fig.4; and for pumping a fluid via T2C2 Fig.4 for filling inflatable retention member 21 Fig.4 [0028]];  		the first tube conduit T1TC of the (e)(i) first tube T1 and the first conduit T2C1 of the (e)(ii) second tube T2 (Fig.4 annotated) forming a fluid path between the reservoir 1 and the catheter 2 (Fig.4 annotated); and the first tube conduit T1C of the as coupled by: T2C2 as separate second lumen for irrigation fluid inflation and deflation of the balloon/retention element 21 Fig.4 [0045],ll.8 of/through catheter 2 from balloon 21 [0045],ll.5 and connecting with tubing (T1/TC Fig.4 annotated) from reservoir 1 [0042],ll.6-8); and
(e) a first control valve located in one of the pump 4, the catheter 2, and the separate second conduit (second lumen) (as one or more valves arranged to release fluid from the retention member/balloon; from or to the reservoir; and/or into the probe/catheter for irrigation [0031],ll.1-3,8-10); 		where the first control valve controls flow of the irrigating fluid between the reservoir 1 and the expandable retention element 21 (where the valve controls fluid flow from the retention member 21 (deflation) [0031],ll.1-2; and for inflation/deflation of the valve necessarily required to allow for inflating the retention member/balloon, or the irrigating fluid would be pushed out of the retention member balloon and would not provide its intended function [0063],ll.6-17);
 	wherein the pump 4 is a reversible pump operable: 
 		in a first direction to move the irrigating liquid (via pump 4 [0046,ll.1) from the reservoir 1 through the separate second conduit T2/C2 Fig.4 annotated (as second lumen) and into the expandable retention element/balloon 21 FIg.4 [0050],ll.3-4; [0063],ll.7-13; and 
		in a second reverse direction to move the irrigating fluid out from the expandable retention element 21 and back to the reservoir 1 (where the irrigating liquid (via pump 4) is moved out from the expandable retention element 21 and back to the reservoir 1 for deflation where control mechanism as control unit 3 controls the control valve and the pump 4 (as presented above); and the irrigation liquid is moved in a 2nd direction, as out of the retention element/balloon and back into the reservoir 1, to deflate the balloon by pressing decrease button on control unit [0063],ll.16-17. Andreen does not specifically state that the 2nd direction movement of the fluid is by the pump 4.
	However, it would have been obvious to one of ordinary skill in the art at the time of the invention that the pump is moving the fluid in the 2nd reverse direction to deflate the retention member/balloon 21 and move the irrigation fluid out of the retention member/balloon 21 and into the reservoir 1 through the control unit 3 with the pump 4 (as presented above), and one of skill would have been motivated to do so, where the pump is taught to be provided in the control unit and the pump operates to move the irrigation fluid in and out of the retention member and the reservoir (as presented above), such that the pump would necessarily both: (a) pump irrigation liquid for discharge for the probe/catheter (as irrigation); and (b) pump fluid for filling and emptying the inflatable/ expandable retention member [0028],ll.1-4; where the electrical/reversible pump 4 is: also used (in addition to irrigation) to inflate the retention member/balloon 21 [0050],ll.3-5; and is arranged within the control unit 3 Fig.4 [0051],ll.1-4;[0052]; where such a function would provide the advantage of making sure that the irrigation fluid was substantially or completely removed from the retention member/balloon for deflation and insertion or removal of the device, where the lack of pumping the fluid out of the retention member would not assure that all or most of the fluid was removed, where this is required for proper insertion or removal of the device from the rectum. 	Alternatively, one of ordinary skill in the art would interpret Andreen as teaching that the reversible pump is operable in a second reverse direction to move the irrigating liquid out from the expandable retention element and back to the reservoir [where pump 4 pumps irrigation liquid in 1st direction from the reservoir through 2nd conduit and into retention element/balloon [0063],ll.15-27] and the control unit by pushing a button causes the fluid to be removed from the retention element/balloon into the reservoir to deflate the balloon [0063],ll.15-28, such that the pump would necessarily be used to pump the fluid out of the balloon, in order to make sure that the irrigation fluid was substantially or completely removed from the retention member/balloon for deflation and insertion or removal of the device, where the lack of pumping the fluid out 

 	As to claims 16-17, Andreen teaches that the system further comprises a check valve or 2nd control valve located in the first conduit to prevent backflow of the irrigating liquid from the catheter tip to the reservoir [check valve as back valve to prevent outflow of irrigation liquid [0044],ll.17-18].

 	As to claim 18, Andreen teaches that the reversible pump 4 is operable to prevent a backflow of the irrigating liquid from the retention element 21 to the reservoir 1 and to convey the irrigating liquid out of the retention element 21 [as inflation and deflation of the balloon 21 using irrigation fluid by pressing buttons on control unit [0063],ll.14-28] and into the rectum or the stoma of the user [irrigation fluid [0045],ll.6 discharge from catheter/probe by pressing buttons on control unit [0064]-[0065].

 	As to claim 19, Andreen teaches that the reversible pump is an electrical pump [0044],ll.39.
 	As to claim 20, Andreen teaches that the system further comprises: 		  		a control system, control unit 3 FIg.4 [0041],ll.4] coupled to the reversible pump 4 and the first control valve , with the control system configured to select a flow configuration selected from:
 		a first flow configuration adapted to move the irrigating liquid from the reservoir into the retention element and a third flow configuration adapted to move the irrigating liquid out of the expandable retention element [as inflation and deflation of the balloon 21 using irrigation fluid [0045],ll.8,6 by pressing buttons on control unit 3 [0063],ll.14-16 comprising pump 4 Fig.4 [0052],ll.3-6]; and
a second flow configuration adapted to move the irrigating liquid from the reservoir into the catheter [irrigation fluid [0045],ll.6 discharge from catheter/probe [0045],ll.7 by pressing buttons on control unit 3 Fig.4 [0064]-[0065].
 	As to claims 21-22, Andreen teaches that the system further comprises first and second relief valves configured to open if pressure in a bowel of the user exceeds a first threshold limit in the first and second flow configurations, so as to transfer an amount of the irrigating liquid to the reservoir [where several valves are arranged to release fluid from the retention member, and/or the reservoir, e.g., when there is overpressure [0031],ll.1-3, as also cited for claim 25 below].	As to claim 23, Andreen teaches that the system further comprises a user-operable control interface 33 Fig.4 coupled with the control system for user operation of the control system [control unit with display and control elements such as buttons [0047],ll.1-5].
 	As to claim 24, Andreen teaches that the reversible pump is operable to pulse the irrigating liquid and to stimulate peristaltic movement of a bowel of the user [where flow rate is selected from different rates to optimize irrigation of the bowel [0058],ll.7-11 to stimulating peristaltic movement of the bowel [0054]].
 	As to claim 25, Andreen teaches that the first control valve is operable to redirect the irrigating liquid into to the reservoir if a pressure in the expandable retention element exceeds a predetermined threshold level [where one or several valves are arranged to release fluid from the retention member, and/or the reservoir, to the reservoir or retention member, respectively, as overpressure [0031],ll.1-3].
 	As to claim 26, Andreen teaches a method of irrigating a bowl or a stoma of a user [Abstract] provided with the system of claim 15, the method comprising:
inserting the catheter tip into the rectum or the stoma of the user [0063],ll.2];
 	operating the reversible pump 4 in the first direction and moving the irrigating liquid from the reservoir through the separate second conduit and into the expandable retention element , thus inflating and expanding the expandable retention element and retaining the catheter tip in the rectum of the user [where pump pumps irrigation liquid in 1st direction from the reservoir through 2nd conduit and into retention element/balloon to inflate it for retention in the rectum [0063],ll.15-27, as further presented above];
 	operating the reversible pump and moving the irrigating liquid from the reservoir through the first conduit out of the catheter tip and into the rectum or the stoma of the user [as moving the irrigating liquid from the reservoir into the catheter [0045],ll.6 to discharge from catheter/probe into the rectum [0045],ll.7 by pressing buttons on control unit [0064-0065]; and
 	operating the reversible pump in the second reverse direction and moving the irrigating liquid out from the expandable retention element and back to the reservoir, thus deflating the expandable retention element [where pump pumps irrigation liquid in 1st direction from the reservoir through 2nd conduit and into retention element/balloon [0063],ll.15-27] and out of the retention element/balloon to inflate or deflate the balloon [0063],ll.15-27 and 27-28, respectively] and allowing removal of the catheter tip from the rectum or the stoma of the user [catheter/probe 2 removed [0065],ll.6].

	As to new claims 27-28, Andreen teaches a system and method adapted for at least one of anal irrigation and stomal irrigation [rectal irrigation Abstract], the system comprising: 	(as per claim 28) inserting a catheter tip (forward, distal, end FIg.4 [0045],ll.7 of catheter/probe 21 FIg.4 [0041],ll.3 that is insertable into a rectum or a stoma of a user [0002],ll.4) into the rectum or the stoma of the user [0063],ll.2];
 	(a) a reservoir 1 FIg.4 [0041],ll.2-3 adapted to contain an irrigating liquid [0041],ll.3; 
a pump 4 (electric pump 4 Fig.4 ([0046],ll.1-4; Fig.4 :in reservoir 1[0050],ll.3-5; OR Fig.4:in control unit [0052],ll.3-6), connected with the reservoir [0046],ll.2-4 (to pump irrigation fluid [0047],ll.1-3: for both [0050],ll.3-4 thru 1st lumen to irrigation/catheter tip for irrigation and through 2nd lumen to inflate and deflate the balloon/retention member [0045],ll.6-8); 	
(c) a catheter 2 (probe 2) FIg.4 [0041],ll.3, including a catheter tip (forward, distal, end) FIg.4 [0045],ll.7 that is insertable into a rectum or a stoma of a user [0002],ll.4]; and 
(d) an expandable retention element, inflatable balloon 21 FIg.4 [0045],ll.1-3 adapted to retain the catheter tip [0045],ll.2-3 within the rectum of the user [0002],ll.4;

    PNG
    media_image2.png
    331
    526
    media_image2.png
    Greyscale
(e) a tubing system (Fig.4 annotated above) having:
	(e)(iii) a first conduit (“T2C1”) coupleable (as capable of being fluidly connected together) between the pump 4 and the catheter 2 FIg.4 (with T2C as coupled by: a lumen for irrigation fluid through catheter 2 for discharge/irrigation [0045],ll.6-7 connecting with tubing from reservoir 1 [0042],ll.6-8); and 
 	 	(e)(iii) a separate second conduit (“T2C2” Fig.4 annotated) coupleable (as capable of being fluidly connected together) between the pump 4 and the expandable retention element/balloon 21 (Fig.4 annotated as coupled by: T2C2 as separate second lumen for irrigation fluid inflation and deflation of the balloon/retention 
 	(f) a first control valve located in one of the pump 4, the catheter 2, and the separate second conduit (second lumen) (as one or more valves arranged to release fluid from the retention member/balloon; from or to the reservoir; and/or into the probe/catheter for irrigation [0031],ll.1-3,8-10); where the first control valve controls flow of the irrigating fluid between the reservoir 1 and the expandable retention element 21 (where the valve releases fluid from the retention member 21 (deflation) [0031],ll.1-2; and for inflation the valve necessarily required to allow for inflating the retention member/balloon, or the irrigating fluid would be pushed out of the retention member balloon and would not provide its intended function [0063],ll.6-13);
	(as per claims 27-28) operating the pump 4 as a reversible pump (as presented below) that is:  	operable in a first direction to move the irrigating liquid (via pump 4 [0046,ll.1) from the reservoir 1 through the first tube T1 from the reservoir 1 into the pump 4 (as presented above) and  	operable to move the irrigating fluid through the separate second conduit T2/C2 Fig.4 annotated (as second lumen, as presented above) and into the expandable retention element/balloon 21, and thus inflating and expanding the expandable retention element/balloon 21 and retaining the catheter tip in the rectum of the use (FIg.4 [0050],ll.3-4; [0063],ll.7-13, as further presented above); and 
and 	(as per claim 27) in a second reverse direction to move the irrigating fluid out from the expandable retention element 21 and back to the reservoir 1 (where the irrigating liquid (via pump 4) is moved out from the expandable retention element 21 and back to the pump 4 through the second conduit T2/C2 of the second tube T2 Fig.4 and into reservoir 1 through the first tube T1 Fig.4 (as presented above) for deflation where control mechanism as control unit 3 controls the control valve and the pump 4 (as presented above); and the irrigation liquid is moved in a 2nd direction, as out of the retention element/balloon and back into the reservoir 1, to deflate the balloon by operating the reversible pump in the second reverse direction and moving the irrigating liquid out from the expandable retention element and back to the reservoir, thus deflating the expandable retention element [where pump pumps irrigation liquid in 1st direction from the reservoir through 2nd conduit and into retention element/balloon [0063],ll.15-27] and out of the retention element/balloon to inflate or deflate the balloon [0063],ll.15-27 and 27-28, respectively] and allowing removal of the catheter tip from the rectum or the stoma of the user [catheter/probe 2 removed [0065],ll.6].  	Andreen does not specifically state that the 2nd direction movement of the fluid is by the pump 4.
	However, it would have been obvious to one of ordinary skill in the art at the time of the invention that the pump is moving the fluid in the 2nd reverse direction to deflate the retention member/balloon 21 and move the irrigation fluid out of the retention member/balloon 21 and into the reservoir 1 through the control unit 3 with the pump 4 (as presented above), and one of skill would have been motivated to do so, where the pump is taught to be provided in the control unit and the pump operates to move the irrigation fluid in and out of the retention member and the reservoir (as presented above), such that the pump would necessarily both: (a) pump irrigation liquid for discharge for the probe/catheter (as irrigation); and (b) pump fluid for filling and emptying the inflatable/ expandable retention member [0028],ll.1-4; where the electrical/reversible pump 4 is: also used (in addition to irrigation) to inflate the retention member/balloon 21 [0050],ll.3-5; and is arranged within the control unit 3 Fig.4 [0051],ll.1-4;[0052]; where such a function would provide the advantage of making sure that the irrigation fluid was substantially or completely removed from the retention member/balloon for deflation and insertion or removal of the device, where the lack of pumping the fluid out of the retention member would not assure that all or most of the fluid was removed, where this is required for proper insertion or removal of the device from the rectum.a second reverse direction to move the irrigating liquid out from the expandable retention element and back to the reservoir [where pump 4 pumps irrigation liquid in 1st direction from the reservoir through 2nd conduit and into retention element/balloon [0063],ll.15-27] and the control unit by pushing a button causes the fluid to be removed from the retention element/balloon into the reservoir to deflate the balloon [0063],ll.15-28, such that the pump would necessarily be used to pump the fluid out of the balloon, in order to make sure that the irrigation fluid was substantially or completely removed from the retention member/balloon for deflation and insertion or removal of the device, where the lack of pumping the fluid out of the retention member would not assure that all or most of the fluid was removed, where this is required for proper insertion or removal of the device from the rectum.

Conclusion
	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show the general state of the art.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781